DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 14 September 2021.  Claims 1-15 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of scheduling and optimizing property management communications, activities, and tasks. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-5) is/are directed to a system, claim(s) (6-10) is/ are directed to a system, and claims(s) (11-15) is/are directed to non-transitory computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-15 recite(s) a mental process. Specifically, the independent claims 1, 6, and 11 recite a mental process: as drafted, the claim recites the limitation of creating a digital tag which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which is viewed as creating a label or trigger condition but for the recitation of generic computer components. That is, other than reciting a computer system and network nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the computer system and network language, the claim encompasses the user manually collecting information regarding scheduling and optimizing tasks. The mere nominal recitation of a generic computer and network does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that data providing, receiving, starting, and stopping steps required to use the creating do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a computer is used to perform the creating step.  The computer in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the creating of a digital tag to indicate the starting and stopping points). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): providing of an interface, receiving a request, start a task, stop a task performs the creating step. The providing, receiving, starting, and stopping steps are recited at a high level of generality (i.e., as a general means of gathering information and prompting an action to start or stop), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computer and network that performs the creating step is also recited at a high level of generality, and merely automates the creating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer and network). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) providing a graphical user interface, receiving a request, create a digital tag, start the property management task, and stop the property management task which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for providing, receiving, creating, starting, and stopping which is the abstract idea steps of valuing an idea (scheduling and optimizing property management communications, activities, and tasks) in the manner of “apply it”. 

Thus, the claims recite an abstract idea directed to a mental process (i.e. to scheduling and optimizing property management communications, activities, and tasks).  Using a computer to providing, receiving, creating, starting, and stopping the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The scheduling and optimizing property management communications, activities, and tasks would clearly be to a mental activity that a company would go through in order to decide how to schedule property management activities, and tasks.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage property management activities and tasks:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            No Claims recite limitations which further limit the claimed analysis of data.

Claims 3, 8, and 13 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Lerick which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 4, 5, 7, 9, 10, 12, 14, and 15 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the tasks and activities in order to scheduling and optimizing property management.  This is not a technical or technological problem but is rather in the realm of property management and therefore an abstract idea.


Step 2B

The claim(s) 1-15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.
With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerick et al. (U.S. Patent Publication 2016/0117646 A1) (hereafter Lerick) in view of Collins (U.S. Patent Publication 2018/0322598 A1).

	Referring to Claim 1, Lerick teaches a computer system coupled to a network for scheduling and optimizing property management communications, activities, and tasks, the computer system configured to:

upon receiving a request from a user device coupled to the network, create a digital tag, wherein the digital tag is defined to start or stop a property management task (see; Abstract and 35 of Lerick teaches the transmitting of a service request (i.e. receiving) par. [0066] over multiple networks, par. [0005] service request and scheduling of a service appointment, including par. [0058] time to start and completion time, Fig. 5K displays an example of start and end time for the tasks associated with the property management task).

start the property management task when a first condition defined by the digital tag is met (see; par. [0058]-[0060] of Lerick teaches a defined start time based on location and an owner acknowledgement of arrival to the location (i.e. tags)).

stop the property management task when a second condition defined by the digital tag is met (see; par. [0061] of Lerick teaches an event that triggers the end of the task including a tapping the job is done and a building owner signing off at the end after approval).

Lerick does not explicitly disclose the following limitation, however,

Collins teaches provide a plurality of graphical user interfaces for creating, editing, and deleting optimized digital data for one or more property management tasks (see; par. [0005] of Collins teaches an interface, par. [0085] the ability to add or delete tasks, [0026]-[0027] and depending on level of access the ability to add, modify, modify, and deleting regarding property management tasks).

The Examiner notes that Lerick teaches similar to the instant application teaches managing building information and resolving building issues.  Specifically, Lerick discloses the managing based on received data from service providers to provide the scheduling of service appointments to resolve the property management issue it is therefore viewed as analogous art in the same field of endeavor. Additionally, Collins teaches property management system and method regarding the accumulation of data that can include data associated with property and fixtures and as it is comparable in certain respects to Lerick which managing building information and resolving building issues as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lerick discloses the managing based on received data from service providers to provide the scheduling of service appointments to resolve the property management issue. However, Lerick fails to disclose provide a plurality of graphical user interfaces for creating, editing, and deleting optimized digital data for one or more property management tasks.

Collins discloses provide a plurality of graphical user interfaces for creating, editing, and deleting optimized digital data for one or more property management tasks.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lerick the provide a plurality of graphical user interfaces for creating, editing, and deleting optimized digital data for one or more property management tasks as taught by Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lerick and Collins teach the collecting and analysis of data in order to manage property management tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Lerick in view of Collins teaches the system above, Lerick does not explicitly disclose a method having the limitations of, however,

Collins teaches the property management task comprises a sequence (see; par. [0097] of Collins teaches workflow to complete tasks and describes an example of a sequence).

The Examiner notes that Lerick teaches similar to the instant application teaches managing building information and resolving building issues.  Specifically, Lerick discloses the managing based on received data from service providers to provide the scheduling of service appointments to resolve the property management issue it is therefore viewed as analogous art in the same field of endeavor. Additionally, Collins teaches property management system and method regarding the accumulation of data that can include data associated with property and fixtures and as it is comparable in certain respects to Lerick which managing building information and resolving building issues as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lerick discloses the managing based on received data from service providers to provide the scheduling of service appointments to resolve the property management issue. However, Lerick fails to disclose the property management task comprises a sequence.

Collins discloses the property management task comprises a sequence.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lerick the property management task comprises a sequence as taught by Collins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lerick and Collins teach the collecting and analysis of data in order to manage property management tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 2 above, while Lerick in view of Collins teaches the system above, Lerick discloses a method having the limitations of, however,

the computer system is further configured to check for the second condition, the second condition comprising a condition for the sequence to complete (see; par. [0100] of Lerick teaches an end option selection and par. [0061] validated by building owners).


	Referring to Claim 4, see discussion of claim 3 above, while Lerick in view of Collins teaches the system above, Lerick discloses a method having the limitations of, however,

the second condition comprises the sequence exhausting all schedules of programable communications, actions, and tasks (see; Fig. 7 of Lerick teaches an example of a workflow describing multiple different workflows for different organizations to all required tasks, Fig. 6A-6H depicts a series of screens to address the schedule of a task including all required actions, tasks, and received communications).


	Referring to Claim 5, see discussion of claim 3 above, while Lerick in view of Collins teaches the system above, Lerick discloses a method having the limitations of, however,

the second condition comprises a condition designated by a user to terminate the sequence (see; par. [0094] of Lerick teaches the ability to cancel work (i.e. termination the task sequence), and Fig. 5 depicts a list o ftasks to complete to end the sequence (i.e. conditions to end the sequence)).


	Referring to Claim 6, Lerick in view of Collins teaches method for a compute rsytem coupled to a network for scheduling and optimizing property management.  Claim 6 recites the same or similar limitations as those addressed above in claim 1, Claim 6 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 7, see discussion of claim 6 above, while Lerick in view of Collins teaches the method above Claim 7 recites the same or similar limitations as those addressed above in claim 2, Claim 7 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 8, see discussion of claim 7 above, while Lerick in view of Collins teaches the method above Claim 8 recites the same or similar limitations as those addressed above in claim 3, Claim 8 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 9, see discussion of claim 8 above, while Lerick in view of Collins teaches the method above Claim 9 recites the same or similar limitations as those addressed above in claim 4, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 10, see discussion of claim 8 above, while Lerick in view of Collins teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 5, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 11, Lerick in view of Collins teaches a non-transitory computer readable medium for a computing.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 12, see discussion of claim 11 above, while Lerick in view of Collins teaches the a non-transitory computer readable medium for a computing above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 12 above, while Lerick in view of Collins teaches the a non-transitory computer readable medium for a computing above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Lerick in view of Collins teaches a non-transitory computer readable medium for a computing above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 13 above, while Lerick in view of Collins teaches a non-transitory computer readable medium for a computing above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 LINDY et al. (U.S. Patent Publication 2020/0020055 A1) discloses a property management system and related methods.
Comfort et al. (U.S. Patent Publication 2014/0236643 A1) discloses a computer program, method, and system for property management.
Kestenbaum (U.S. Patent 8,271,321 B1) discloses an apparatus and method for providing building management information.
Luhr (U.S. Patent Publication 2007/0033108 A1) discloses a systems and methods for tracking component-related information associated with building.
Bove et al. (U.S. Patent Publication 2003/0023610 A1) discloses an online real and personal property management system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623